DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/779,537 of LEI for “Air Purifying Prompting System” filed on January 31, 2020 has been examined. 
	
Drawings
Drawings Figures 1-10 submitted on January 31, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of KELLY et al. (U.S. Publication No. 2017/0328591 A1) hereinafter “Kelly” in view of the Prior Art of McLEOD et al. (U.S. Publication No. 2017/0189844 A1) hereinafter “McLeod” and further in view of the Prior Art of CRAPSER et al. (U.S. Publication No. 2008/0206092 A1) hereinafter “Crapser”.
As to claim 1, Kelly discloses an air purifying prompting system (system and method shown in Figures 1-5), comprising: an air purifying system (system 102, shown in Figure 1 and described in Paragraphs 0015-0020) which comprises an air purifying processor (controller 104 [i.e. processor], shown in Figure 1 and described in Paragraphs 0015-0020), an air filter (each air purifier 102 may include one or more air filters (not depicted in FIG. 1), described in Paragraph 0015) communicating with said air purifying processor (controller 104 may be operably and/or communicatively coupled with other components, such as sensors 106a-e, I/O component 108, air purifier 102, and so forth), described in Paragraph 0015), wherein said air purifying processor is arranged to generate local air data (described in Paragraph 0029); and a prompting server which is communicated with said air purifying system (described in Paragraph 0054), wherein said prompting server comprises a data processing platform arranged to determine air filter usage time to generate data of remaining time of said air filter based on said local air data (described in Paragraph 0032).
Kelly does not expressly discloses a positioning module operatively connected to said air purifying processor for positioning said air purifying system, and an air quality sensor operatively connected to said air purifying processor for detecting air quality around said air purifying system, and so as to generate an air filter prompting signal regarding said data of remaining time of said air filter.
McLeod discloses an air purifying prompting system (system and method shown in Figure 4A, 4B and 5), comprising: an air quality sensor operatively connected to said air purifying processor for detecting air quality around said air purifying system; and a prompting server which is communicated with said air purifying system, wherein said prompting server comprises a data processing platform arranged to determine air filter usage time to generate data of remaining time of said air filter based on said local air data so as to generate an air filter prompting signal regarding said data of remaining time of said air filter (shown in Figures 4A-5 and described in Paragraphs 0014 , 0032 and 0040-0046).
Thus, given the system of Kelly and having the teaching of McLeod disclosing an air quality sensor operatively connected to said air purifying processor for detecting air quality around said air purifying system; and a prompting server which is communicated with said air purifying system, wherein said prompting server comprises a data processing platform arranged to determine air filter usage time to generate data of remaining time of said air filter based on said local air data so as to generate an air filter prompting signal regarding said data of remaining time of said air filter that is also well-known and conventional in the art, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify the system of Kelly by incorporating McLeod’s teaching such that Kelly provides an air purifying prompting system, comprising: an air purifying system which comprises an air purifying processor, an air filter communicating with said air purifying processor, wherein said air purifying processor is arranged to generate local air data; and a prompting server which is communicated with said air purifying system, wherein said prompting server comprises a data processing platform arranged to determine air filter usage time to generate data of remaining time of said air filter based on said local air data so as to generate an air filter prompting signal regarding said data of remaining time of said air filter, for the obvious advantages of providing system and method for predicting failure of an air filter within, that minimizes human error unnecessary.
The combination of Kelly and McLeod does not expressly discloses a positioning module operatively connected to said air purifying processor for positioning said air purifying system, and an air quality sensor operatively connected to said air purifying processor for detecting air quality around said air purifying system.
Crapser discloses a system (system and method shown in Figures 2-4), comprising: an autonomous poisoning [i.e. positioning module] operatively connected to said air purifying processor for positioning said air purifying system, and an air quality sensor operatively connected to said air purifying processor for detecting air quality around said air purifying system (shown in shown in Figures 2-4 and described in Paragraphs 0065-0075).
Thus, given the system of Kelly as modified by McLeod and having the teaching of Crapser disclosing an autonomous poisoning [i.e. positioning module] operatively connected to said air purifying processor for positioning said air purifying system, and an air quality sensor operatively connected to said air purifying processor for detecting air quality around said air purifying system, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify the combination of Kelly and McLeod by incorporating Crapser’s teaching  such that the combination of Kelly and McLeod provides an air purifying prompting system, comprising: an air purifying system which comprises an air purifying processor, an air filter communicating with said air purifying processor, a positioning module operatively connected to said air purifying processor for positioning said air purifying system, and an air quality sensor operatively connected to said air purifying processor for detecting air quality around said air purifying system, wherein said air purifying processor is arranged to generate local air data; and a prompting server which is communicated with said air purifying system, wherein said prompting server comprises a data processing platform arranged to determine air filter usage time to generate data of remaining time of said air filter based on said local air data so as to generate an air filter prompting signal regarding said data of remaining time of said air filter, for the obvious advantages of providing system and method for predicting failure of an air filter within, that minimizes human error unnecessary.
As to claim 2, the combination of Kelly, McLeod, and Crapser as set forth above in claim 1, further having the disclosure of Crapser that discloses a mobile terminal wirelessly connected to said air purifying system (shown in Figure 11 and described in Paragraphs 0116-01148), and further having the disclosure of Crapser that discloses an air purifying system and a prompting server for receiving said air filter prompting signal therefrom (shown in Figure 4A and described in Paragraphs 0040-0041), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Kelly, McLeod, and Crapser, in order to have the system and method further comprising a mobile terminal wirelessly connected to said air purifying system and said prompting server for receiving
As to claim 11, the claim recites a method device that parallels the system of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 11. Accordingly, claim 11 is rejected by the combination of Kelly, McLeod, and Crapser under the same rationale as set forth above with respect to claim 1.
As to claim 12, the claim recites a method device that parallels the system of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 12. Accordingly, claim 12 is rejected by the combination of Kelly, McLeod, and Crapser under the same rationale as set forth above with respect to claim 2.

Allowable Subject Matter
Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.
The following is an examiner’s statement of reasons for allowance:

Claim 3 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 3, comprising limitations: wherein said air purifying system further comprises a first data transmission module operatively connected to said air purifying processor for uploading said local air data to said prompting server, and a first data receiving module operatively connected to said air purifying processor for receiving said data of remaining time of the said filter sent by the prompting server, i.e. in the particular manner claimed is not taught or suggested in the prior art.

Claim 13 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 13, comprising limitations: wherein the step (a) further comprises the steps of: (a.1) generating a regional air data by said prompting server based on a position of said air purifying system and collecting a regional air quality index for said position of said air purifying system; (a.2) generating a local air data by detecting air quality around said air purifying system by an air quality sensor of said air purifying system; (a.3) wirelessly sending said local air data to said prompting server; and (a.4) combining said regional air data and said local air data in said prompting server to generate said air filter usage time data, i.e. in the particular manner claimed is not taught or suggested in the prior art.
Claims 4-10 and 13-20, would be allowed due to their direct/indirect dependency upon allowable dependent claims 3 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2018/0154297 A1 of Maletich et al, discloses an air purifying system includes an air purifier mechanism, a controller, and a sensing device. The sensing device is configured to measure an air quality parameter of the air entering the housing via the air inlet to generate inlet air quality data, and to measure an air quality parameter of the purified air exiting the housing via the air outlet to generate outlet air quality data. The controller is configured to: receive the inlet air quality data and the outlet air quality data, compare the inlet air quality data and the outlet air quality data with their corresponding predetermined threshold ranges, and determine an action to be taken.

U.S. Publication No. 2017/0341001 A1 of Jousma et al, discloses an air purifier filter system comprises an air purifier filter unit and a machine readable identifier which provides information concerning the filter unit type and performance information specific to a target pollutant to be filtered by said air purifier filter unit from a plurality of different pollutants that can be filtered by that filter unit type. This information can be used to provide an end of life prediction for the filter unit or provide advice that the filter should be changed for other reasons. This enables the user to be given advance warning, and to be given instructions when it is time to change the filter unit. The instructions to change the filter unit may be more accurate than a simple timer as they can take account of the type of filter unit and the performance information. In some examples the use history of the filter unit may also be used to predict the time when it should be changed.

U.S. Patent No. 11,369,909 B2 to McLeod et al, discloses systems and methods are provided for predicting failure of an air filter within an HVAC installation. Also provided are methods for calibrating the systems described. The system provided typically includes air filters and vents, and a processor at an application server configured to implement methods described. Each vent may include various sensors, such as a temperature sensor or a sensor for evaluating indoor air quality. The method may receive information about a total volume of air pumped by an HVAC system over time, determine the volumetric quantity of air passing through a particular filter, and compare that quantity of air to a threshold amount representing the lifetime, or some percentage of the lifetime of the filter. Where the system includes multiple vents and multiple filters, the system may implement a model for calculating the volumetric quantity of air associated with each individual filter.

U.S. Patent No. 10,767,876 B2 to Kelly et al, discloses an air quality-monitoring system, comprising: at least one sensor configured to detect operation of a mechanism within or at a boundary of an indoor environment, wherein the mechanism is external to an air purifier associated with the indoor environment; a persistent memory for storing data about the indoor environment observed by the at least one sensor; a controller, integral to said air purifier, communicatively coupled with the at least one sensor, said controller configured to: assemble the data into an air quality profile associated with said indoor environment; determine, based on a signal from the at least one sensor and on the air quality profile, a likelihood that operation of the mechanism will cause a measure of air quality within the indoor environment to fail one or more air quality criteria; selectively provide, based on the likelihood, an indication that operation of the mechanism will cause the measure of air quality within the indoor environment to fail the one or more air quality criteria; and cause the air purifier to take remedial action to prevent the measure of air quality within the indoor environment from failing the one or more air quality criteria.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/							July 30, 2022           Primary Examiner, Art Unit 2685